Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. Contents The Funds A Letter from the CEO 3 Discussion of Fund Performance 4 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statements of Investments 8 Statements of Assets and Liabilities 15 Statements of Operations 16 Statements of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Information About the Review and Approval of the Funds Management Agreement 33 Board Members Information 37 Officers of the Fund 38 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund.  Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value The Funds Dreyfus Institutional Reserves Funds A LETTER FROM THE CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Institutional Reserves Funds, covering the 12-month period from January 1,2008,through December 31,2008. 2008 was the most difficult year in decades for the financial markets. A credit crunch that began in 2007 exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. Money market funds were not immune to the downturn, and several U.S. money market funds were unable to maintain a stable net asset value.The federal government subsequently stepped in with a program for guaranteeing participating funds assets at stated levels, while others received financial support from their sponsors. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets cur- rently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them.Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk.As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2008 The Funds 3 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Patricia Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2008, the four Dreyfus Institutional Reserves Funds listed below produced the following annualized yields and annualized effective yields. Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Institutional Reserves Money Fund Institutional Shares 2.82 2.85 Hamilton Shares 2.76 2.80 Premier Shares 2.52 2.55 Classic Shares 2.27 2.29 Agency Shares 2.66 2.70 Dreyfus Institutional Reserves Treasury Fund Institutional Shares 1.57 1.58 Hamilton Shares 1.52 1.53 Premier Shares 1.29 1.30 Classic Shares 1.10 1.11 Agency Shares 1.43 1.43 Dreyfus Institutional Reserves Government Fund Institutional Shares 1.98 2.00 Hamilton Shares 0.93  0.93  Premier Shares 1.69 1.70 Agency Shares 0.82  0.83  Dreyfus Institutional Reserves Treasury Prime Fund Institutional Shares 1.40 1.41 Hamilton Shares 1.36 1.37 Premier Shares 1.11 1.11 Agency Shares 0.52  0.52   Annualized since inception on September 13, 2008, through December 31, A Year of Change We started 2008 with a degree of optimism. Having survived the structured investment vehicle (SIV) crisis during 2007s fourth quarter, we believed we had endured the worst of the liquidity crisis. Unfortunately, throughout 2008, troubles continued to mount. Unemployment worsened, housing values declined further, foreclosures and delinquencies accelerated, and consumer confidence waned. As a financial crisis began to gain steam,a number ofWall Streets most venerable names took some of the hardest hits. The first of these was Bear Stearns, which in the spring was acquired by JP Morgan in what amounted to a forced marriage. By mid-September, the crisis reached meltdown proportions when, within a matter of a few days, Lehman Brothers declared bankruptcy, Merrill Lynch was acquired by Bank of America, and AIG was essentially taken over by the U.S. government. Lehmans Failure Had Many Repercussions In the midst of these cataclysmic events, the Lehman bankruptcy stood out as perhaps the most damaging because of Lehmans role as counterparty to many transactions, and the exposure of many money market funds to Lehman assets. When the Primary Reserve Fund, a leading money-market fund, reported a net asset value per share of less than $1 (known as breaking the buck) and cited its exposure to Lehman assets as the primary cause for this decline, a crisis of confidence spread throughout the financial system in general and the money-market industry specifically.The results were mass flows out of prime money markets and into Treasury securities. One of the effects of this flight to quality was a steep decrease inTreasury yields, with the three-month yield dropping perilously close to zero on a number of occasions. Dealers balance sheets were so clogged with bad debt that they were unable to provide liquidity in the market, bids dried up regardless of quality, and the cumulative effect was a complete seizing up of the markets.This is when the Federal Reserve Board (the Fed) and other agencies of government stepped in and started instituting a number of plans to inject liquidity into the markets and restore some degree of stability.Among the first steps taken was an effort to support asset-backed commercial paper. Our Approach to the Market With respect to Dreyfus Institutional Reserves Money Fund, before this program was announced, our credit department already had developed and vetted a list of asset-backed commercial paper that we could buy from; we tightened this list up a little bit in an effort to exercise extra caution. Knowing that we had liquidity in this area, we filled up on these securities first, and then instituted a quality-oriented, best of breed policy when buying any bank CD or any other commercial paper.As part of our more cautious approach, we have brought the funds average maturity closer to our peer group average. With respect to Dreyfus Institutional Reserves Treasury Fund, the nature of the Treasury yield curve has led us to keep a great allocation of cash and overnight repurchase agreements backed by Treasury securities than we might ordinarily hold. Given that short-term interest rates are at historically low levels, we anticipate that they will back up at some point.When this happens, we want to be positioned to take advantage of market changes. Also, in an effort to prepare for this scenario, we have sought to ladder maturities in the Dreyfus Institutional Reserves Treasury Prime Funds portfolio. By having a constant stream of maturing securities, our goal is to provide steady liquidity to meet the funds needs. In the second half of the year, virtually every issuer in our market  including Fannie Mae, and Freddie Mac  was effectively nationalized. The government guarantees that have come with these actions have helped to drive inflows into government funds, driving down yields and flattening the yield curve out to about six months. In this environment, with respect to Dreyfus Institutional Reserves Government Fund, weve taken a cautious approach in anticipation of a potential backing up of rates at some point.We have sought to ladder our maturities, picking specific spots where we are able to pick up a little bit of yield. Even though the Fed has been taking a variety of bold, proactive steps  including cutting the short-term rate target, which started the year at 4.25%, effectively to zero  recovery is still an ongoing process.Through this very difficult period, we have been able to meet all redemptions and provide investors with a degree of liquidity. With respect to Dreyfus Institutional Reserves Money Fund the decline in Treasury yields and the federal funds target rate, money market yields are suppressed, but we are fortunate to have legacy securities in the portfolio that can provide some income for the time being.With respect to Dreyfus Institutional Reserves Treasury Fund our performance was also aided by legacy securities in the portfolio that helped our yield. Looking Ahead Much about what to expect in the year ahead remains unknown. A major problem we must contend with is that given the sweeping nature of the difficulties facing the economy and the financial markets, peoples faith in the system has been crushed. Its going to take some time to restore their confidence. Under these circumstances, companies are doing what they can to shore up their positions  primarily cutting costs.This of course cuts into corporate spending overall, and also often leads to layoffs.These in turn can contribute further to reduced consumer spending and declining housing values. While its not clear how much longer this negative scenario will continue, we are hopeful that the new Presidential administration and Congress will be able to devise and enact creative, effective solutions. January 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time.
